Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 5-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0084701 to K. T. Slattery (“Slattery”) in view of US 2011/0078896 to Calla et al. (“Calla”).
With regard to Claims 5 and 14-16, Slattery teaches a method of manufacturing a structural component wherein cold spraying is employed to form deposits on a cast structure, thereby defining additional shaped features to those of the underlying cast structure substrate and yielding a component with a final shape that is a combination of the features obtained by casting and cold spraying operations (see Abstract; ¶¶ [0007], [0027], [0030], [0035]).  According to Slattery, the cold spraying deposition is performed on a base member that is either a structural component or a mold therefor (see ¶¶ [0007], [0027]-[0030], [0041]).  Slattery describes the term “base member” and its configuration are not particularly limited, and can include a variety of features and geometric configurations, including such features as channels (see ¶ [0027]).  Moreover, according to Slattery, the size and configuration of the base member can be selected according to the desired size and configuration of the resulting structural member (see ¶ [0028]).  Thus Slattery teaches casting base members with features.  These features necessarily "facilitate the disposition" of the material that is cold-sprayed upon them since they are the substrate onto which said material is applied.  Accordingly, Slattery teaches cast base members featuring simple surface features as claimed.
Slattery does not particularly limit the intended usage of components made its disclosed process; however the reference does not expressly teach manufacture of aircraft components.  Calla is directed to manufacture of structural components employing cold spraying (see Abstract); and teaches CNC for automating spraying operations (see ¶ [0015]).  Calla indicates that such methods may be employed in the production of turbine components in jet engines (see ¶¶ [0001]-[0003]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the process of Slattery to produce cost-effective and 
With regard to Claim 6, Slattery teaches post-processing features (see FIGs. 2-6; ¶¶ [0036]-[0040], [0042]).
	With regard to Claims 8-9, Slattery teaches relative movement of the substrate and nozzle during spraying (see ¶ [0030]).
With regard to Claims 10-11 Slattery teaches relative movement of the substrate and nozzle during spraying (see ¶ [0030]) and CNC for post-processing operations (see ¶ [0036]); however the reference does not expressly teach CNC for spray operations.  Calla is directed to manufacture of structural components employing cold spraying (see Abstract); and teaches CNC for automating spraying operations (see ¶ [0015]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed CNC in the method of Slattery in order to automate spray operations, as taught by Calla.
	With regard to Claim 12, Slattery does not particularly limit the types of cold spraying materials employed, and expressly teaches aluminum alloy, titanium alloy, and steel alloy (see ¶ [0029]).
	With regard to Claim 13, Slattery does not particularly limit the types of cold spraying gases employed, and expressly teaches helium and nitrogen (see ¶ [0033]).
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slattery in view of Calla as applied to Claim 5, and further in view of US 3,450,189 to D. F. MacDonald (“MacDonald”).
	With regard to Claim 7, Slattery teaches cast substrates (see ¶ [0027]); however the reference does not teach sand casting.  MacDonald is directed to coating metal castings (see 
Response to Arguments
	Applicant’s arguments filed 30 November 2020 have been fully considered in view of the claims as amended, but are not found persuasive.
	Applicant argues that Slattery does not teach at least one simple surface feature configured to facilitate deposition of the structural deposit (see Response at Pg. 6).  This argument is not found persuasive.  As discussed, Slattery teaches cast-forming a base member with any variety of features, e.g. channels, and irregular geometric configurations (see ¶ [0027]).  Structural material is then deposited on the base member via a cold spraying process (see ¶ [0030]).  That is, a cast base member comprising surface features is coated via cold spraying, with said features necessarily influencing the deposition and concordant disposition of said coating since the surface geometry of the base member will at least guide and divert coating particles on the surface of the base member upon particle impact.  More broadly, the surface geometry of the base member facilitates disposition of any coating placed thereon in the same way that the shape of a vessel into which liquid is poured facilitates the disposition of the liquid.  Thus, the surface features of a base member in Slattery constitute simple surface features achieving the same function as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715